Appeal from a judgment of the Supreme Court (Cannizzaro, J.), entered September 15, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the May 2002 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in June 2004, the instant matter must be dismissed as moot (see Matter of Karo v Travis, 4 AD3d 589 [2004]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.